Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 02, 2020

The Court of Appeals hereby passes the following order:

A19A1813. WILSON CARSTAFFIN v. THE STATE.

      Wilson Carstaffin was convicted of multiple offenses, including child
molestation, and his convictions were affirmed on appeal. See Carstaffin v. State,
323 Ga. App. 354 (753 SE2d 649) (2013). He subsequently filed a motion to modify
sentence, which the trial court denied on July 8, 2014. Carstaffin filed a notice of
appeal from the July 2014 order on March 3, 2015 (“First Notice of Appeal”). On
November 18, 2015, the trial court re-sentenced Carstaffin. He filed a notice of
appeal from the re-sentence on December 22, 2015 (“Second Notice of Appeal”). We
lack jurisdiction because the notices of appeal were untimely.
      A notice of appeal must be filed within 30 days after entry of an appealable
order or judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Carstaffin filed his First
Notice of Appeal 238 days after the order he was appealing, and he filed his Second
Notice of Appeal 34 days after the re-sentence he was appealing. Accordingly, we
lack jurisdiction, and this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/02/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.